DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed March 15, 2022. Claims 1, 3-10 and 12-18 are pending.  

Allowable Subject Matter
Claims  1, 3-10 and 12-18 now renumbered 1-16  are allowed .       
(As to renumbered 1-7 and 9-16) The closest prior art of record is Kim et al (NPL titled: Optimal unsharp mask for image sharpening and noise removal) in view of Yugi (JP 2012-198945 A). Kim discloses an image processing circuit  (optimal unsharp masking – see abstract), comprising: a receiving circuit, configured to receive image data (g(m,n) input image – see Fig 16 ); a sharpness processing circuit, configured to perform a high-pass filtering operation on the image data to generate processed image data (HPF applied to the input image – see Fig 16); a luminance variation processing circuit, configured to determine a high frequency component of each pixel within the image data (note that a high pass filter is applied to the image – see section 3, [p][003]); and an output circuit, configured to generate an output image according to the processed image data and the auxiliary image data (lockup data and HPF data are added back to the input image – see Fig 16).
 	However, Kim does not expressly disclose calculate, for each pixel, a difference between the high frequency component of the pixel and the high frequency component of neighboring pixel (s) to generate auxiliary image data. Yugi discloses an image processing device for calculating, for each pixel, a difference between the high frequency component of the pixel and the high frequency component of neighboring pixel (s) to generate auxiliary image data (see page 4, 2nd full paragraph).
 	Note the discussion above; the combination of Kim and Yugi as a whole does not teach wherein the image data comprises a plurality of consecutive pixels, and for each pixel of the plurality of consecutive pixels, the luminance variation processing circuit calculates the high frequency component of the pixel according to whether a group of N pixels on one side of the pixel and a group of M pixels on another side of the pixel both have pixel(s) whose luminance are higher than luminance of the pixel, or both have pixel(s) whose luminance are lower than the luminance of the pixel.
 	(As renumbered 8) The combination of Kim and Yugi as a whole does not teach wherein the output circuit is configured to multiply the processed image data by a weighting value to obtain a first result, multiply the auxiliary image data by another weighting value to obtain a second result, and add the first result and the second result to generate the output image. 
 	The present method improves over the prior art by providing an image processing circuit which can effectively improving the sharpness of the image while preventing the conventional defect such as the edge luminance of an object is higher than its central luminance or the sharpened object becomes thicker and a thicker ringing is formed at the edge of the object from appearing in the output image. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        May 7, 2022